Citation Nr: 0405437	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  99-22 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posterior 
spondylosis at C5-6.

2.  Entitlement to an original compensable evaluation for 
residuals of a fracture of the metacarpophalangeal joint, 4th 
and 5th digits, right hand.


REPRESENTATION

Appellant represented by:	Naomi Favre, Attorney


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active duty from February 1988 to 
December 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 1998 and September 1999 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing on October 30, 2003 and a copy of 
the transcript of that hearing has been associated with the 
record on appeal.

The Board notes that the veteran has claimed he filed a 
timely Notice of Disagreement (NOD) with respect to the 
February 1998 rating decision that denied entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
This claim is referred to the RO for adjudication as it is 
not in proper appellate status at the present time.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Specifically, the RO should inform the veteran of what is 
necessary for his claim for an increased rating to be 
granted, as well as ensure that all other appropriate actions 
under the VCAA have been taken.

The veteran has testified that during Desert Storm he was 
involved in an accident where his Bradley vehicle overturned 
and he experienced pain which continued for a while and then 
resolved but then returned a few years later.  With 
application of 38 U.S.C.A. § 1154, the Board finds that 
additional examinations are required.  The veteran should be 
provided a examination to determine the nature and etiology 
of his current posterior spondylosis at C5-6 and to determine 
if it is related to service, including whether it is related 
to the accident referred to above.  In addition, the veteran 
should be provided a VA examination to determine the extent 
of his disability due to residuals of a fracture of the 
metacarpophalangeal joint, 4th and 5th digits, right hand.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that "fulfillment of the statutory duty to 
assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (citing Suttman v. Brown, 5 Vet. App. 127, 
138 (1993) (duty to assist includes providing the veteran a 
thorough and contemporaneous medical examination when 
needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claim for an increased rating to be 
granted.

2.  The RO should schedule the veteran for 
an examination to determine the nature of 
etiology of his cervical spine disability.  
All necessary tests should be conducted 
and the examiner should review the claims 
folder completely.  If a cervical spine 
disability is diagnosed the examiner 
should review the claims folder, to 
include the service medical records, and 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
cervical spine disability, if any, was 
initially manifested during service or was 
otherwise caused by or aggravated by 
service to include specific reference to 
the incident in service when his Bradley 
fighting vehicle was involved in an 
accident during Desert Storm.  The 
examiner should presume the Bradley 
accident described by the veteran happened 
as he has testified.  The examiner should 
offer a complete rationale for any opinion 
provided.  

3.. The RO should schedule the veteran 
for an examination to determine the 
extent of his disability due to a 
fracture of the metacarpophalangeal 
joint, 4th and 5th digits, right hand.  
The claims folder should be made 
available to the examiner for review 
before examination.  The examiner should 
conduct range of motion testing and all 
other appropriate testing including X-
rays if needed.  Additionally, the 
examiner is requested to offer an opinion 
as to the functional limitation caused by 
pain in the veteran's fingers, including 
during flare-ups.   The examiner should 
describe any anatomical changes or 
functional loss, including the inability 
to perform normal working movements with 
normal strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  To the extent possible, the 
examiner should attempt to portray the 
above referenced findings concerning 
functional loss in terms of additional 
loss of motion of the affected fingers.  
A complete rationale for the opinions 
given should be provided.

4.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




